 Case 1:99-mc-09999 Document 391-4 Filed 03/01/19 Page 1 of 1 PageID #: 41726



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

SHOPIFY INC. AND SHOPIFY (USA),
INC.

                              Plaintiffs,          Case No.

       v.
EXPRESS MOBILE, INC.

                              Defendant.


                  PLAINTIFFS SHOPIFY INC. AND SHOPIFY USA INC.’S
                       CORPORATE DISCLOSURE STATEMENT
         Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiffs Shopify Inc. and Shopify

(USA), Inc. make the following disclosure:

         Shopify (USA), Inc. is a wholly-owned subsidiary of Shopify Inc. Shopify Inc. is a

public corporation with no parent corporation. Fidelity Management & Research Company

owns 10% or more of Shopify Inc.’s stock.



Dated: March 1, 2019                        McCARTER & ENGLISH, LLP

                                            /s/ Daniel M. Silver
                                            Daniel M. Silver (#4758)
OF COUNSEL:                                 Alexandra M. Joyce (#6423)
Adam R. Brausa                              Renaissance Centre
Timothy C. Saulsbury                        405 N. King St., 8th Fl.
Vera Ranieri                                Wilmington, DE 19801
Whitney R. O’Byrne                          Tel: (302) 984-6331
DURIE TANGRI LLP                            dsilver@mccarter.com
217 Leidesdorff Street                      ajoyce@mccarter.com
San Francisco, CA 94111
Tel: (415) 362-6666
abrausa@durietangri.com                     Attorneys for Plaintiffs
tsaulsbury@durietangri.com                  Shopify Inc. and Shopify (USA), Inc.
vranieri@durietangri.com
wobyrne@durietangri.com




ME1 29654950v.1
